DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered.
 
	Claim Status
Claim 1 has been amended; support for claim 1 is found in Figure 2 and page 7 of the instant specification.
Claim 18 has added, support is found on page 7 of the instant specification for claim 18. No new matter has been added.
Claims 1-18 are currently pending and have been examined on the merits in this office action. In view of the amendments to the claims, the previous rejection of record is withdrawn and a new rejection is presented below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-9, 15-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. (US 2016/0351864 A1-hereinafter Yoon).

Regarding claim 1, Yoon teaches a flexible battery comprising a flexible battery unit comprising of a cathode (Yoon Figure 3, positive electrode 112 would have a cathode substrate and an active material layer on the cathode substrate), an electrolyte layer (Yoon Figure 3; separator 113; the separator can absorb an electrolyte as this is known in the art that separators are capable of absorbing an electrolyte), and an anode (Yoon Figure 3; negative electrode 114 would have an active material coated on an anode substrate);
	a first protective layer and a second protective layer formed by a conductive and bendable material (Yoon Figure 3, [0079] anti-wrinkle members 150 and 151 can be made of a metal material such as aluminum which is a conductive material, [0088] wrinkles are formed when bending so the anti-wrinkles members are designed to prevent wrinkles when bending occurs);
	first and second insulation layers formed by a flexible material and disposed adjacent to the first and second protective layers, respectively (Yoon [0079] since the anti-wrinkle members are made of a 
	an enclosure defining an interior space that includes sealed end portions (Yoon Figure 3, pouch shaped cell case 120),
	wherein the first protective layer is positioned within the interior space adjacent to the first package layer, and the second protective layer is positioned within the interior space adjacent to the second package layer (Yoon Figures 1 and 3; uppercase 43 and lower case 42 correspond to first and second package layer; as shown in Figure 3, top sheet 120 and the lower portion defining an accommodation of the electrode would be the second sheet),
	wherein the first protective layer and the second protective layer have a first length and a first width, the first package layer and the second package layer have a second length and a second width, The first length is shorter than the second length, the first width is narrower than the second width, the first protective layer is located between the first package layer and the cathode substrate, and the second protective layer is located between the second package layer and the anode substrate to protect against wrinkling of the first package layer and the second package layer when the battery unit is bent (Yoon Figures 2-3 protective layers are within the case and are further between the casing and the electrode assembly that can be a cathode and anode), and
	wherein the protective and insulation layers are spaced apart from the sealed end portions of the interior space within the enclosure (Yoon Figures 2 and 3, protective sheets and insulation layers are within the enclosure).

Regarding claim 2, Yoon teaches all the claim limitations of claim 1. Yoon further teaches wherein the battery unit is sandwiched between the first protective layer and the second protective 
The limitation of “the first and second protective layers are arranged in such a way to shield the 25battery unit from the impacts of the enclosures caused by the deformation or the bending of the battery” is deemed to be an intended use of the first and second protective layers and thus is not given patentable weight. Yoon’s anti-wrinkles members are provided at an area wherein most wrinkles are formed due to bending so that impacts due to deformation and bending are reduced.
The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 

Regarding claims 3-4 and 18, Yoon teaches all the claim limitations of claims 2 and 1 respectively. Yoon further teaches wherein the first protective layer and the second protective layer are made of a metal sheet and specifically made of a material such as aluminum or copper (Yoon [0028] anti-wrinkle members may be made of a metal material such as aluminum, copper, iron, nickel or silver). 

Regarding claim 5, Yoon teaches all the claim limitations of claim 2. Yoon further teaches a first insulation layer between the first protective layer and the cathode substrate, and a second insulation layer between the second protective layer and the anode substrate (Yoon [0079] since the anti-wrinkle members are made of a conductive metal material, the surface of the anti-wrinkle members are coated with n insulative material, therefore, a first and second protective layer would be coated with a first and second insulation layer that can be between the protective layer and electrode substrates).

Regarding claim 6, Yoon teaches all the claim limitations of claim 1. Yoon further teaches wherein the first package layer and the second package layer are sealed along their peripheral edges (Yoon Figure 1; [0006-0007], electrode assembly 20 is sealed in the battery case 40 with the upper end sealed part 44, side sealed parts 45 and 46 and lower end sealed parts 47).

Regarding claim 8, Yoon teaches all the claim limitations of claim 6. Yoon further teaches wherein the battery unit further comprises two electrode leads in respective electrical connection to the cathode substrate and the anode substrate, and the two electrode leads protrude respectively beyond two lengthwise end portions (10, 11) of the first package layer and the second package layer (Yoon Figures 2-3, electrode leads 30 and 31 or electrode leads 142 extend from the battery casing and one would be connected to the positive electrode and the other to the negative electrode; [0006]).

Regarding claim 9, Yoon teaches all the claim limitations of claim 8. Yoon further teaches wherein the two electrode leads are hermetically glued onto the two end portions of the first and second package layers in water resistant manner (Yoon Figures 2-3, sealant is formed around the perimeter of the casing; [0057-0062] resin sealant layer includes an adhesive layer to prevent introduction or leakage of gas or moisture into the cell case).

Regarding claims 15 and 16, Yoon teaches all the claim limitations of claims 1 and 2 respectively. Yoon further teaches wherein the first and second protective layers are configured to respectively give a uniform curvature in a bending direction along which the battery is bent (Yoon [0030-0033], due to the bending of the battery this would give a uniform curvature).


Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-14 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yoon et al. (US 2016/0351864 A1-hereinafter Yoon) and further in view of Moon et al. (US 2019/0334219 A1-hereinafter Moon).

Regarding claims 12-14, Yoon teaches all the claim limitations of claim 1. Yoon further teaches wherein the battery unit further comprises a first set of layers arranged to follow the anode substrate, the first set of layers comprises a second anode active material layer, a second electrolyte layer, a second cathode active material layer, and a second cathode substrate as well as a second set of layers following the first set of layers wherein the second set of layers comprises a third cathode active material layer, a third electrolyte layer, a third anode active material layer and a third anode substrate (Yoon Figure 3, multiple layers of the battery elements such as the positive and negative electrodes are provided and would render the claims as obvious).

Alternatively, Yoon fails to teach nor render obvious the specific order of the claim elements of the anode and cathode substrates and active material layers.
 Moon discloses a pouch shaped secondary battery with multiple layers of electrodes. Moon teaches wherein the battery element can include additional layers in the claimed order (Moon Figure 1; [0050]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate multiple layers as taught by both Yoon and Moon such that the structure are incorporated .


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 7 and 17 are  rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2016/0351864 A1-hereinafter Yoon) as applied to claim 6 above, and further in view of Ueda (US 2013/0101884 A1).


Regarding claim 7, Yoon teaches all the claim limitations of claim 6. Yoon further teaches wherein the first and second package layers are made of a laminate comprising an aluminum foil having a top surface and a bottom surface, a top polymer material (Yoon Claim 29 and [0058-0059] laminate sheet may be an aluminum laminate sheet and an outer resin layer in which the outer resin layer may be a polymer resin). Yoon fails to teach wherein the aluminum layer of the laminate also has a bottom surface in which a bottom polymer material is applied.
Ueda discloses a flexible battery and method for producing the same. Ueda teaches wherein an electrode group 12 is inserted into a two-folded laminated film and is welded or bonded as seen by the bonding margins 47 and the fold line 2 (Ueda Figure 9 [0077]). Ueda further teaches wherein a first and second package layers that are made of a laminate comprising an aluminum foil having a top surface (Ueda [0069] laminated film 40 with barrier layer 41 is made of a metal foil and resin layers 42a and 42b, Figure 5; [0140] the metal foil can be an aluminum foil and the resin layers can be polypropylene and 
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to swap the housing laminate of Yoon with the two-folded laminated film 40 as taught by Ueda as a simple substitution that would produce expected results. The substitution of Yoon’s laminate with Ueda’s laminated film 40 would not change the function of Yoon’s battery. The difference in the structure of Yoon’s laminate and Ueda’s laminated film is the addition of the bottom polymer material layer. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claim 17, modified Yoon teaches all the claim limitations of claim 7. Ueda further teaches a top and bottom polymer player that is made of polypropylene or nylon (Ueda [0069] laminated film 40 with barrier layer 41 made of a metal foil and resin layers 42a and 42b; [0140] resin layers can be polypropylene and/or nylon).




Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2016/0351864 A1-hereinafter Yoon) as applied to claim 1 above, and further in view of Wang et al. (US 10361406-hereinafter Wang).

Regarding claim 10, Yoon discloses all the claim limitations of claim 1. Yoon teaches wherein the electrode assembly includes positive and negative electrodes with a separator in between. Yoon fails to teach specifics of the positive and negative electrodes.

Wang discloses a flexible battery device having layers surrounding a battery to increase the flexibility and decrease the damage when flexure stress is applied. Wang teaches wherein the battery includes a cathode current collector made out of aluminum (Wang Col. 3 lines 31-41 cathode associated with an aluminum current collector); the cathode active material layer is a compound of lithium (Wang Col. 5 lines 29-49 cathode layer(s) 108 may be formed from a metal oxide such as lithium cobalt oxide); the electrolyte layer is a separator substrate soaked with electrolyte (Wang Col. 2 lines 43-57 anode and cathode layers may be separated by a polymer-based separator layer and interspersed with a gel electrolyte or other type of electrolyte; interpreting that the gel electrolyte or liquid electrolyte can be absorbed by the separator; This is common in the art as exemplified by Lin et al. US 20150188110- [0006] separator can be soaked in the electrolyte); the anode active material layer is a graphite or graphene layer (Wang Col. 5 lines 29-49 anode layer(s) 112 may be formed from a carbon material such as graphite and the anode layer 112 is read as the anode active material layer); and the anode substrate is a copper foil (Wang Col. 3 lines 31-41, anode is associated with a copper current collector).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the teachings of Wang of the specific materials making up the cathode, anode, and separator such that the positive and negative electrodes are made the materials as taught by Wang. The materials of Wang are commonly known in the art and therefore would have been obvious to a skilled artisan to make the cathode substrate an aluminum foil, cathode active material layer a lithium cobalt oxide, the separator absorbing the electrolyte, the anode active material being made of a graphite or .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2016/0351864 A1-hereinafter Yoon) as applied to claim 1 above, and further in view Moon et al. (US 2019/0334219 A1-hereinafter Moon).

Regarding claim 11, Yoon teaches all the claim limitations of claim 11. Yoon fails to teach wherein the anode and the cathode active material layers are coated on the anode and cathode substrates.
Moon discloses a pouch shaped secondary battery with multiple layers of electrodes. Moon teaches of active material layers being coated on one or both surfaces of the electrode current collector (Moon Figure 1 [0050]). This is a known technique that is used within the art.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to ensure that the positive and negative electrodes of Yoon, have the active materials being coated on the current collectors as taught by Moon so that the electrode is formed. A skilled artisan would recognize that the active material layers can be coated on the current collectors and would not involve any inventive step with doing so.


Response to Arguments
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive. 
Applicant argues that the amended claims overcome the prior art because (a) the rejection of record uses a separator as the protective layer so the amended features of the protective layer being 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728     

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728